[logo - American Funds®] American Balanced Fund®, Inc. The Investment Company of America® Fundamental Investors,SM Inc. Prospectus Supplement (for Prospectuses and Retirement Plan Prospectuses dated March 1, 2008) The "Other compensation to dealers" section of the Prospectus and the Retirement Plan Prospectus is amended in its entirety to read as follows: Other compensation to dealers American Funds Distributors, at its expense, currently provides additional compensation to investment dealers. These payments may be made, at the discretion of American Funds Distributors, to the top 75 dealers (or their affiliates) that have sold shares of the American Funds. The level of payments made to a qualifying firm in any given year will vary and in no case would exceed the sum of (a) .10% of the previous year’s American Funds sales by that dealer and (b) .02% of American Funds assets attributable to that dealer. For calendar year 2007, aggregate payments made by American Funds Distributors to dealers were less than .02% of the assets of the American Funds. Aggregate payments may also change from year to year. A number of factors will be considered in determining payments, including the qualifying dealer’s sales, assets and redemption rates, and the quality of the dealer’s relationship with American Funds Distributors. American Funds Distributors makes these payments to help defray the costs incurred by qualifying dealers in connection with efforts to educate financial advisers about the American Funds so that they can make recommendations and provide services that are suitable and meet shareholder needs. American Funds Distributors will, on an annual basis, determine the advisability of continuing these payments. American Funds Distributors may also pay expenses associated with meetings conducted by dealers outside the top 75 firms to facilitate educating financial advisers and shareholders about the American Funds. If investment advisers, distributors or affiliates of mutual funds pay additional compensation or other incentives in differing amounts, dealer firms and their advisers may have financial incentives for recommending a particular mutual fund over other mutual funds. You should consult with your financial adviser and review carefully any disclosure by your financial adviser’s firm as to compensation received. Keep this Supplement with your Prospectus and/or the Retirement Plan Prospectus. MFGEBS-013-0208PLitho in USACGD/AFS/9908-S14305 [[SoySeal logo - printed with soy ink] [recycled logo - 10% post-consumer waste]
